
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


FIRST REGIONAL BANCORP / FIRST REGIONAL BANK

1990 DEFERRED COMPENSATION PLAN

        THIS DEFERRED COMPENSATION PLAN is hereby adopted by each of FIRST
REGIONAL BANCORP and FIRST REGIONAL BANK (collectively, "Employer") as an
unfunded deferred compensation arrangement for a selected group of its
management and highly compensated personnel. All rights hereunder shall be
governed by and construed in accordance with the laws of the State of
California.

ARTICLE I

DEFINITIONS

        "Average Earning Rate" means a percentage equal to one point less than
the average Prime Rate as quoted by First Regional Bank at all Times during the
applicable fiscal year.

        "Board" means the appropriate Board of Directors of Employer.

        "Committee" means the Executive Committee appointed by the Board, as
constituted from time to time.

        "Compensation" means (i) for regular employees of the Employer, (A) the
full regular basic salary (or hourly wage, where applicable), including overtime
payments (collectively, the Participant's "Salary"), and (B) Bonus Compensation
(including any incentive payments awarded in recognition of the Participant's
services), but excluding welfare payments, payment to any retirement plans and
any other payments made by the Employer, before deductions authorized by the
Participant or required by law to be withheld from the Participant by Employer;
and (ii) for members of the Board, remuneration actually paid or payable for
services rendered as a member of the Board and its committees (collectively,
"Directors' Fees").

        "Disability" shall mean any medically determined physical or mental
impairment which can be expected to result in death or to be of long-continued
and indefinite duration and which renders a Participant unable to engage in any
substantial gainful activity, considering his or her age, education and work
experience.

        "Employer" means FIRST REGIONAL BANCORP or FIRST REGIONAL BANK.

        "Fiscal Year" or "Year" means the Employer's Fiscal Year, as now
constituted or as it may be changed hereafter from time to time.

        "Participant" means an employee or Employer or a member of the Board, or
a person who was an employee of Employer or a member of the Board immediately
prior to his or her retirement, death, disability or other termination of
service, for whose account benefits are held under this Plan.

        "Plan" means this deferred compensation plan as it may be amended from
time to time.

        "Retirement" means termination of service with the Employer at or after
attaining age 55.

ARTICLE II

DESIGNATION OF PARTICIPANTS

        At least once each Fiscal Year the Committee shall irrevocably specify
the name of each employee or member of the Board who shall be entitled to
participate in the Plan for the current or next following Fiscal Year. Each
employee or member of the Board who is designated to participate in the

1

--------------------------------------------------------------------------------




Plan shall be notified in writing by the Board of such right to participate in
the Plan and shall be provided with the appropriate documents with which to make
the election to defer Compensation under Article III hereof on or before the
date on which such election is effective. *

--------------------------------------------------------------------------------

*[Two named executive officers, as defined in Item 402 (a)(3) of Regulation S-K,
and one director are eligible to and have elected to participate in the Plan,
including Jack A. Sweeney, Chairman and Chief Executive Officer, H. Anthony
Gartshore, President, and Lawrence J. Sherman, Vice Chairman of the Board.]

ARTICLE III

ELECTION TO DEFER COMPENSATION

        Each Participant may elect, in his or her discretion, to defer (i) up to
one-half of his or her Salary to be earned or accrued one month or more
thereafter during the current or next following Fiscal Year, (ii) up to all of
any Bonus Compensation to be earned or accrued one month or more thereafter
during the current or following Fiscal Year, and (iii) up to all of any
Director's Fees to be earned or accrued one month or more thereafter during the
current or next following Fiscal Year. The amount to be deferred in each
category of Compensation is to be computed independent of the other categories.
Any combination is acceptable so long as it does not exceed the overall limits
in each category of Compensation set forth above.

        Any election made may be revoked by the Participant at any time and as
to any category or categories of Compensation set forth above prior to the time
such Compensation is earned or accrued.

ARTICLE IV

PAYMENT OF DEFERRED COMPENSATION

        All Compensation which is deferred by a Participant's election shall be
credited to a bookkeeping account for the benefit of such Participant ("Plan
Account"). The total amount credited to such Plan Account for the benefit of the
Participant shall be paid to such Participant (or such Participant's
beneficiaries) in one lump sum payment within ninety days following the death,
disability, retirement or other termination of service of the Participant, or
within ninety days following "a change in the Employer's business" by (i) a
merger or consolidation (where neither Employer is the surviving corporation) or
(ii) a transfer of all or substantially all of the assets of the Employer (other
than in a merger in which either Employer is the surviving corporation);
provided, however, notwithstanding the foregoing, and only in the event of
retirement or termination of service not caused by death, disability or a change
in the Employer's business, the Employer shall pay to the Participant the
balance credited to the Participant's account in ninety-six equal monthly
installments if the Participant so elects in writing prior to his actual
retirement or termination of service.

        A Participant may apply to the Committee for early withdrawal of all or
part of the amount standing to the credit of his or her Plan Account because of
financial hardship. Subject to the sole discretion of the Committee, the
Participant may be paid all or any portion of such amount as the Committee
determines is necessary to alleviate the hardship. The Committee shall follow
such uniform and non-discriminatory rules as it shall establish and its decision
made in good faith shall be final conclusive. A hardship for these purposes
shall exist when the Participant is experiencing or is about to experience
financial ruin or financial circumstances in which the Participant or the
Participant's immediate family is clearly endangered by present or impending
want or privation. Such hardship is to be shown by positive and convincing
evidence submitted by the Participant to the Committee. An application for
hardship withdrawal to the Committee must be in writing and shall be acted upon
by the Committee without due delay. A member of the Committee who has made
application for early

2

--------------------------------------------------------------------------------




withdrawal under this provision shall not participate as a member of the
Committee in the deliberations or determinations concerning his or her own
application.

ARTICLE V

INVESTMENT

        Each Participant's Plan Account shall be credited from time to time and
at least once each Fiscal Year with an amount equal to the investment return
which would have been earned on the balance in the Participant's Plan Account
had that amount been invested at a rate equal to the Average Earning Rate.

ARTICLE VI

SECURITY

        All Participant's in this Plan shall be general creditors of Employer to
the extent of their outstanding account balances under the Plan; Employer shall
not be obligated to place funds in trust for the benefit of such Participants or
to pledge any of its assets as security for Employer's obligations under this
Plan.

ARTICLE VII

BENEFICIARY DESIGNATION

        Each Participant shall have the right to designate a beneficiary or
beneficiaries who shall succeed to his or her right to receive payment under
this Plan in the event of his or her death; provided, however, that a married
Participant may not designate a beneficiary other than such Participant's spouse
without first obtaining the written consent of the Participant's spouse to such
beneficiary designation. In the case of the failure of a Participant to
designate a beneficiary, or the death of a designated beneficiary without a
designated successor, distribution shall be made to the Participant's spouse, if
there is one, if there is no spouse, to the Participant's issue, and if the
Participant leaves neither spouse nor issue surviving him or her, to the
Participant's estate. No beneficiary designation shall be valid unless in
writing, signed by the Participant, dated and filed with the Plan.

ARTICLE VIII

ADMINISTRATION

        The Plan shall be administered by the Committee and the books and
records to be maintained for the Plan shall be maintained by the officers and
employees of Employer and shall be subject to the supervision and control of the
Board. All expenses of administering the Plan shall be paid by Employer from its
own funds.

ARTICLE IX

ASSIGNMENT AND ALIENATION

        The right of any Participant or any beneficiary of any Participant to
any benefit or payment hereunder shall not be subject in any manner to
attachment or other legal process for the debts of such Participant or
beneficiary, nor shall any such benefit or payment be subject to anticipation,
alienation, sale, transfer, assignment or encumbrance.

3

--------------------------------------------------------------------------------




ARTICLE X

INDEMNIFICATION

        Employer shall indemnify any member of the Board or any officer or
employee of Employer for any liability in connection with any action taken or
omitted to be taken in connection with the administration of this Plan unless
such action or omission is attributable to his or her willful misconduct.

ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

        This Plan may be terminated at any time and amended in whole or part
from time to time by the Board, provided, however, that no termination nor
amendment may reduce the amount previously credited to a Participant's Plan
Account, nor may any termination or amendment change the method of payment
previously chosen by a Participant under this Plan with respect to any amount
previously credited to such Participant's Plan Account.

Dated: December 31, 1990


 
 
Employer:
 
 
FIRST REGIONAL BANCORP
 
 
By
 
/s/ JACK A. SWEENEY

--------------------------------------------------------------------------------

Chairman and Chief Executive Officer
 
 
FIRST REGIONAL BANK
 
 
By
 
/s/ JACK A. SWEENEY

--------------------------------------------------------------------------------

Chairman and Chief Executive Officer

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9

